 In the Matter of KILLEFERMANUFACTURINGCORPORATIONandSTEELWORKERS ORGANIZINGCOMMITTEE, LOCAL 2018,C.I.O.Case No. R-2134.=Decided April 26, 1941Jurisdiction:agricultural implement and road machinery manufacturing in-dustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; labor organization permitted, at its option,to withdraw its name from the ballot, since its contention as to the appropriate-ness of a craft unit was rejected, and it had expressed no interest in theindustrial unit ; election necessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees including those in the blacksmith department and subforemen butexcluding other supervisory employees and clerical employees.Mr. James E. Neville,of Los Angeles, Calif., for the Company.Mr. John Despol,of Los Angeles, Calif., andMr. Fred J. Hart,ofMaywood, Calif., for the S. W. O. C.Mr. George W. Kuykendell,of Los Angeles, Calif., for the Brother-hood.Mr. Harold Weston,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 21, 1941, Steel Workers Organizing Conunittee, Local2018, herein called the S. W. O. C., filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petition al-leging that a question affecting commerce had arisen concerning therepresentation of employees of Killefer Manufacturing Corporation,Vernon, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On March 17, 1941, acting pursuant to Section 9 (a) of theAct and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, the Board ordered an31 N. L. R B., No. 62. -406 KILLEFER MANUFACTURING CORPORATION407investigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On March 19, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the S. W.O. C. and International Brotherhood of Blacksmiths, Drop Forgers &Helpers, herein called the Brotherhood.Pursuant to notice, a hearingwas held on March 31, 1941, at Los Angeles, California, before DavidSokol, the Trial Examiner duly designated by the Chief Trial Ex-aminer.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKilleferManufacturing Corporation, a wholly owned subsidiaryof Deere & Company, is a California Corporation engaged in themanufacture of agricultural implements and road machinery at Ver-non, California.During, the past-year, the Company's volume ofbusiness amounted to approximately $1,100,000.Forty per cent ofthe Company's products were shipped to points outside the State ofCalifornia and 30 per cent of its raw materials were obtained fromStates other than California.The Company employs about 80production employees.H. THE ORGANIZATIONS INVOLVEDSteelWorkers Organizing Committee, Local 2018, affiliated withthe Congress of Industrial Organizations, and International Brother-hood of Blacksmiths, Drop Forgers & Helpers, affiliated with theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONAlthough representatives of the S. W. O. C. have requested theCompany to bargain collectively, the Company has neither bargainedwith the S. W. O. C. nor indicated any willingness so do so.At the 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing there was introduced in evidence a report of the RegionalDirector which shows that both the S. W. O. C. and the Brotherhoodrepresent a substantial number of employees in the units claimed tobe appropriate.,.-We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question, concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce -among the-several States, andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.-V. THE APPROPRIATE UNITThe S. W. O. C. claims that all production and maintenance em-ployees, excluding supervisory and clerical employees, constitute anappropriate bargaining unit.It is the Brotherhood's position thatemployees in the blacksmith department, excluding foremen with theright to hire and discharge, constitute a separate unit.The Companyhas not stated its position with respect to the appropriate unit. Itappears that- the work of the blacksmith department is similar toother production work. Only two of the employees in the Blacksmithdepartment perform anvil work; the remainder operate punch presses,bending machines, bulldozers and board dropping hammers. I Allproduction and maintenance workers, including blacksmith depart-ment employees are paid on an hourly basis, and in 1937 all hourlypaid employees received a blanket wage increase,The Company,manager testified that wages, hours, and working conditions are sim-ilar throughout the plant and that, in the trade, blacksmiths are notconsidered separately from the production and maintenance workers.It also appears that while blacksmiths work in a separate part ofthe plant building, they are transferred, at times for periods of 2or 3 months, to work in other departments.Upon the entire record we find that the employees in the black-smith department should not be segregated from the other productionA The S. W. O. C. submitted 33, and the Brotherhood 5, application cards of employeeswhose names appear on the-Company's pay roll.of February 21, 1941.The S. W. O. C.cards were dated January and February 1941,and the Brotherhood cards, February andMarch 1941.There are respectively,80 and 11 employees in the units which the S.W. O. C.and the Brotherhood claim are appropriate. KILLEFER MANUFACTURING CORPORATION409and maintenance employees and that the production and maintenanceemployees, including those in the blacksmith department, constitutea single appropriate unit.The S. W. 0. C. would include in the unit two subforemen whomay recommend, but have no power to, hire and discharge. TheCompany and' the Brotherhood raised no objection to the proposedinclusion.The duties of subforemen consist largely of setting upthe work and machines in accordance with the instructions of theirrespective foremen.At times, they also perform production work.We shall include subforemen in the unit.We find that all production and maintenance employees includingthose in the blacksmith department and subforemen but excludingother supervisory employees and, clerical employees, constitute aunit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and collective bargaining and other-,wise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by the holding of an election by secret ballotand we shall so direct.Those employees in the appropriate unitwhose names appear on- the Company's pay roll for the period im-mediately preceding the date of this Direction of Election,-subject tosuch limitations and additions as are set forth in the Direction, shallbe eligible to vote.We shall direct that the names of the S. W. 0. C. and the Brother-hood shall be placed upon the ballot. Since, however, we have re-jected the Brotherhood's contention as to the appropriateness of aunit confined to the blacksmith department and it has expressed nointerest in the other employees, the Brotherhood may not desire toparticipate in the election.Accordingly, upon the Brotherhood'srequest to the Regional Director within 5 days from. receipt of thisDecision and Direction of Election to withdraw its name from"theballot, the Regional Director shall grant such request.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Killefer Manufacturing Corporation,Vernon, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.All production and maintenance employees including those inthe blacksmith department and subforemen but excluding othersupervisory employees and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pusuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith KilleferManufacturing Corporation, Vernon, California, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days after the date of this Direction, underthe direction, and supervision of the. Regional Director for theTwenty-first Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees including those in the blacksmith department and subforemen,but excluding other supervisory employees and clerical employ-ees,who were employed during the pay-roll period next precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation or inthe active military service or training of the United States, ortemporarily laid off, but excluding employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented for the purposes of collective bargaining by Steel Work-ers Organizing Committee, Local 2018, affiliated with the Congress ofIndustrial Organizations or by International Brotherhood of Black-smiths, Drop Forgers & Helpers, affiliated with the American Fed-eration of Labor, or by neither.